J-S13011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN LYNCH                                 :
                                               :
                       Appellant               :   No. 1097 EDA 2020

        Appeal from the Judgment of Sentence Entered January 18, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000182-2017,
                           CP-51-CR-0000611-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN LYNCH                                 :
                                               :
                       Appellant               :   No. 1098 EDA 2020

        Appeal from the Judgment of Sentence Entered January 18, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000182-2017,
                           CP-51-CR-0000611-2017

BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                                   FILED MAY 25, 2021

        Appellant, John Lynch, appeals from the judgment of sentence entered

on January 28, 2018, as made final by the denial of Appellant’s post-sentence

motion on May 25, 2018. We affirm.

        The trial court ably summarized the underlying facts of this case:
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S13011-21



       The charges docketed under CP-51-CR-0000182-2017,
       stemmed from reports that [Appellant] had continually
       harassed, threatened and subsequently physically attacked
       his neighbor, the complainant, Franklin Hay, with a harmful
       chemical spray in his face.       Appellant had lived in an
       apartment unit directly below Mr. Hay and his family, in a
       building located [in] Philadelphia, for about a year and a half
       before the cited incidents had occurred.         Mr. Hay also
       reported various incidents of harassment by Appellant:
       Appellant had often screamed various obscenities towards
       him personally and toward his girlfriend Evelyn Rivera after
       she rebuffed his unwelcomed advances; Appellant harassed
       these victims over the phone by repeatedly leaving crude
       voice mail messages; Appellant served incessant filings of
       meritless claims in civil proceedings upon both Mr. Hay and
       Ms. Rivera; Appellant often screamed that Mr. Hay was
       cheating on Ms. Rivera loudly enough for all their neighbors
       to hear; and Mr. Hay reported smelling foul odors indicative
       of Appellant and another male "smoking crack" in Appellant's
       apartment.

       After a period of what had been euphemistically described as
       a turbulent relationship during the duration of their time as
       neighbors, matters escalated when Appellant attached wired
       connecting Halloween decorations to Mr. Hay's balcony in July
       2016. Mr. Hay had asked [Appellant] to remove the
       decorations "five or six times," before complaining to the
       police department on September 23, 2016. On September
       23, 2016, when police had arrived, Appellant had openly
       threatened Mr. Hay in the presence of the officers, saying
       that "if he touches my Halloween decorations, I will spray him
       like a bug and kill him."

       Three days later, on September 26, 2016 around 9:00 p.m.,
       Mr. Hay's twelve-year-old daughter was cleaning his
       apartment windows that led to the balcony. Mr. Hay was
       outside on the balcony and reached over to remove
       Appellant's offending Halloween decorations from Mr. Hay's
       balcony. [Appellant] responded by spraying a large amount
       of a harsh, burning, caustic chemical, which was later
       identified to be a form of mace normally employed to blind
       and disable large animals, up towards Mr. Hay's balcony. The
       chemical permeated through the open window, causing Mr.

                                    -2-
J-S13011-21


       Hay's daughter to cough uncontrollably. Mr. Hay
       subsequently went downstairs to ask Appellant what he had
       sprayed; as he approached the outside area near Appellant's
       ground unit, Appellant lunged at him from behind a hiding
       place and sprayed Mr. Hay directly into his face, which caused
       severe burning to his eyes and swollen inflamed redness to
       his face and neck. Both Mr. Hay and his minor daughter were
       rushed to a local hospital where they received emergency
       treatment that included repeated rinsing of the caustic
       chemicals from their systems. All of Appellant's violent
       behavior was recorded on video feed from the apartment
       complex cameras.

       The charges docketed under CP-51-CR-0000611-2017
       stemmed from Appellant's conduct following Mr. Hay's
       responsive court appearance and testimony following
       Appellant's arrest for charges related to that initial chemical
       spraying attack. Mr. Hay duly appeared pursuant to
       subpoenas issued by the Commonwealth of Pennsylvania,
       along with his eyewitness family members, and testified
       against [Appellant] at a preliminary hearing on November 22,
       2016[.] Appellant subsequently threatened Mr. Hay with an
       illegally possessed firearm on November 28, 2016 and
       barricaded himself in his apartment.

       Specifically, Mr. Hay reported that on November 28, 2016
       around 4:00 p.m., he had arrived home to his apartment
       after picking his daughter up from school and saw that trash
       had been dumped all over his property. As Mr. Hay was
       cleaning up the trash that Appellant had admittedly dumped
       on his lawn, Appellant angrily confronted him, and the two
       exchanged heated words. As part of his effort to avoid further
       confrontation, Mr. Hay retreated toward the inside of his
       apartment. As he retreated, Mr. Hay looked out the window
       and saw [Appellant] sitting in a chair with a gun in his hands.
       Appellant looked directly at Mr. Hay and stated, "Ha ha . . . I
       didn't get you last time. This time I'll kill you." Mr. Hay
       immediately called 911 to seek help.

       Uniformed Philadelphia police officers responded to the
       premises and told Mr. Hay's fiancé and daughter to get in
       their car and drive away from the area while they escorted
       Mr. Hay into another marked police vehicle to obtain his
       information. Multiple uniformed police officers knocked

                                    -3-
J-S13011-21


          repeatedly on [Appellant’s] front door. Appellant refused to
          respond, exit or even acknowledge law enforcement's
          presence. Rather he barricaded himself inside his apartment
          and continually ignored direct commands emanating from law
          enforcement loudspeakers and blow horns.

          Given the increased potential danger to the entire
          neighborhood including the strip mall of stores located
          directly across the street, supervising Sergeant William
          McNamee deemed the situation as a barricade, and notified
          SWAT enforcement. Additional law enforcement and fire
          department inkling paramedics, and a police helicopter
          arrived on scene to assist evacuation and lock down or shelter
          in place measures. Law enforcement officials continued to
          knock on Appellant's door using a baton. Appellant at one
          point called the private telephone number for the Northeast
          Detective Division located at Harbison & Levick Street, which
          was a good twenty minutes away, raving and demanding
          contact with his mother. Finally, around 7:30 p.m., the SWAT
          team forcibly entered Appellant's apartment and escorted
          him from the premises.

Trial Court Opinion, 11/4/20, at 2-4 (citations omitted).

        A jury found Appellant guilty of two counts of simple assault, one count

of retaliation against a witness, and one count of terroristic threats.1     On

January 18, 2018, the trial court sentenced Appellant to serve an aggregate

term of eight to 16 years in prison for his convictions. See N.T. Sentencing,

1/18/18, at 32-34. Following the denial of Appellant’s post-sentence motion

and the reinstatement of Appellant’s direct appeal rights nunc pro tunc,

Appellant filed a timely notice of appeal. Appellant raises the following claims

to this Court:



____________________________________________


1   18 Pa.C.S.A. §§ 2701(a), 4953(a), and 2706(a)(1), respectively.


                                           -4-
J-S13011-21


        1. Did the trial court err, abuse its discretion, and/or make a
        mistake of law when it entered the guilty verdict, the
        sentencing order, and denying the post-sentence order, due
        to insufficient evidence to find guilt and the jury’s verdict
        going against the weight of the evidence?

        2. The trial court made a mistake of law and/or abused its
        discretion by denying [Appellant’s] motion for a mistrial.

Appellant’s Brief at 2 (some capitalization omitted).

      We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable Anne Marie B. Coyle. We conclude that Appellant is not entitled

to relief in this case, for the reasons expressed in Judge Coyle’s November 4,

2020 opinion. Therefore, we affirm on the basis of Judge Coyle’s thorough

opinion and adopt it as our own. In any future filing with this or any other

court addressing this ruling, the filing party shall attach a copy of Judge

Coyle’s November 4, 2020 opinion.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2021




                                      -5-